 



Exhibit 10.7
SECOND AMENDMENT TO STOCK WARRANT CERTIFICATE
          This SECOND AMENDMENT TO STOCK WARRANT CERTIFICATE (“Second
Amendment”) is made and entered into as of the ___ day of June, 2006, by and
among ROADHOUSE GRILL, INC., a Florida corporation (“Roadhouse”) and Berjaya
Group (Cayman) Limited (“Berjaya”)
WITNESSETH:
          WHEREAS, Roadhouse had delivered to Berjaya that certain Stock Warrant
Certificate dated as of October 6, 2005 (the “Stock Warrant Certificate”), as
amended by that certain First Amendment to Stock Warrant Certificate (“Amendment
No. 1”); and
          WHEREAS, the parties have agreed to change the period in which the
Warrant can be exercised.
          NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, Roadhouse and Berjaya agree as follows:
TERMS

  1.   Defined Terms. Capitalized but undefined terms herein shall have the
meanings given to them in the Stock Warrant Certificate     2.   Amendment to
Stock Warrant Certificate. The Stock Warrant Certificate is hereby amended as
follows:

  a.   The first paragraph of the Stock Warrant Certificate, as previously
amended by Amendment No. 1, is hereby amended and restated to read as follows:  
      FOR VALUE RECEIVED, BERJAYA GROUP (CAYMAN) LIMITED, or its registered
assign(s) (the holder hereof at all times being referred to herein as the
“Holder”) is hereby granted the right to purchase from ROADHOUSE GRILL, INC., a
Florida Corporation (the “Company”), 4,474,337 shares of the authorized but
unissued common stock of the Company, par value $0.03 per share (the “Common
Stock”) (collectively, the “Warrant Shares”) at an exercise price of $0.001 per
share (the “Exercise Price”), exercisable in whole or in part from time to time,
during the exercise period (the “Exercise Period”) that begins on July 1, 2006
and ends on July 1, 2007 (the “Expiration Date”), on the terms and conditions
set forth in this Common Stock Warrant Certificate (the “Warrant Certificate”).
The rights granted to the holder are sometimes collectively referred to as the
“Warrant”.

1



--------------------------------------------------------------------------------



 



  b.   The first sentence of section 1.1 of the Stock Warrant Certificate, as
previously amended by Amendment No. 1, is hereby amended and restated to read as
follows:         On July 1, 2006, this Warrant shall become exercisable, in
whole or in part, at the option of the Holder.

  3.   Reaffirmation. The Company hereby reaffirms all covenants,
representations, and warranties made by it, and all Obligations owed by it,
pursuant to the Stock Warrant Certificate, as previously amended by Amendment
No. 1 (to the extent the same is not amended herein), and agree that all such
covenants, representations and warranties shall be deemed to have been remade as
of the date this Second Amendment becomes effective (unless a representation and
warranty is stated to be given on and as of a specific date, in which case such
representation and warranty shall be true, correct, and complete as of such
date, except to the extent, if any, amended hereby).     4.   Reference to and
Effect on the Stock Warrant Certificate. Except as specifically amended to or
agreed to herein, the Stock Warrant Certificate shall remain in full force and
effect and is hereby ratified and confirmed.     5.   Execution in Counterparts.
This Second Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same document. Delivery of an executed
counterpart of the Second Amendment by facsimile shall have the same effect as
delivery of a manually executed counterpart of this Second Amendment.     6.  
Governing Law. This Second Amendment shall be governed by and construed in
accordance with the laws of the State of Florida.     7.   Headings. Section
headings in this Second Amendment are included herein for the convenience of
reference only and shall not constitute a part of this Second Amendment for any
other purpose.

[Signatures on Following Page]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Second Amendment to
be duly executed by their respective authorized officers as of the day and year
first above written.

            ROADHOUSE GRILL, INC.
      By:   /s/ Ayman Sabi         Name:   Ayman Sabi        Title:  
President/CEO        BERJAYA GROUP (CAYMAN) LIMITED
      By:   /s/ Francis Lee         Name:   Francis Lee        Title:  
Authorized Signatory     

3